Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated July 8, 2019 has been entered and considered.  Claims 1-19 are cancelled.  Claims 20-39 are newly added and pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner, US 2014/0343569 A1 (“Turner”).
Regarding claim 20, Turner discloses a surgical system (Figs. 1A-10, paras [0038]-[0041]; paras [0051]-[0054]), comprising: an elongate shaft (220, 320, Figs. 2A-B, 3A-D); an end effector (230, or embodiment in 300 that can be used interchangeably, Figs. 2A-B, 3A-D, paras [0053], [0055]) at a distal end of the elongate shaft, the end effector being configured to engage tissue (para [0055]); a rod (push/pull rod 355, Fig. 3D) configured to move to selectively articulate the end effector relative to the elongate shaft (“articulate” has been interpreted according to broadest reasonable interpretation as any movement at a joint of the end effector relative to the elongate shaft, which would include the moving at an angle to open and close the jaws 310 of the end effector at a pivot point while the shaft remains stationary, see Figs. 3A-B, para [0055]; “An angle ϴ is defined between the jaw members and is representative of the grip angle of the jaws. The distance between a centerline 350 of the jaws 310 and one of the respective jaw members 325, 327, represents half of the grip angle, or ϴ/2. When the jaw members are touching one another, such that both jaw members extend along centerline 350, the grip angle ϴ is approximately 0 degrees, and the jaws are in the closed position"; see also FIG. 6B), the movement of the rod being configured to be driven by a force provided by a motor (para [0052]; motors attached to arm 106, where motor is attached to force/drive mechanism); and a processor (master input device 122 which is computer with processor 142, para [0063] and also paras [0045]-[0046]; processor or controller) configured to determine a corrective force based on the force being provided by the motor, the processor being configured to cause the determined corrective force to be applied the rod (determined corrective force is “compensated force”, see paras [0066-0081]: "As illustrated in FIG. 4, the grip torque may be approximately five times greater when the grips are closed (e.g, ϴ=0) than when the 
Regarding claim 26, Turner discloses the system of claim 20, wherein the processor (142) is configured to determine the corrective force also based on an angle at which the end effector is articulated relative to the elongate shaft (para [0066]; angle of grips when closed and/or between closed and open positions as shown by theta (ϴ), Fig. 4).
Regarding claim 27, Turner discloses the system of claim 20, further comprising a memory of a robotic surgical system storing a determination process therein (CPU 142 has memory, para [0046]); wherein the processor determining the corrective force includes the processor executing the stored determination process (paras [0046]-[0047] and also para [0063]).
Regarding claim 28, Turner discloses the system of claim 20, wherein a robotic surgical system (cart 100 including all elements 140, with robotic arms 106a, 106, Fig. 1A) includes the processor (142), and a surgical tool (surgical instruments 110a, 110b are interchangeable and releaseable from arms 106a, 106b, para [0040]) configured to be releasably coupled to the robotic surgical system includes the elongate shaft, the end effector, and the rod (para [0042]; para [0051] and para [0055]; instruments can have configuration as in 200 or 300, Figs. 2A, 3A, also Fig. 5, para [0061]).
Regarding claim 29, Turner discloses the system of claim 20, wherein the motor is a single motor (motor can be considered single motor if only one arm 106 is attached to system, para [0041]).
Regarding claim 30, Turner discloses the system of claim 20, wherein the motor comprises a plurality of motors (para [0041]; multiple arms 106 attached to system) such that the processor is configured to determine the corrective force based on the force being provided by each of the plurality of motors (para [0052]; output from motors transferred to force/torque drive mechanism).

Claims 20, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weir et al, US 2014/0200612 A1 (“Weir”).
Regarding claim 20, Weir discloses a surgical system (Figs. 1-11), comprising: an elongate shaft (606); an end effector (612, 610, Fig. 6A) at a distal end of the elongate shaft, the end effector being configured to engage tissue (clamping and stapling tissue, paras [0047] to [0048]); a rod (coupler 660 that attaches to wrist 604) configured to move to selectively articulate the end effector relative to the elongate shaft (angle of wrist, para [0054]), the movement of the rod being configured to be driven by a force provided by a motor (702, para [0061]); and a processor (810, para [0067]) configured to determine a corrective force based on the force being provided by the motor, the processor being configured to cause the determined corrective force to be applied the rod (para [0099]; articulation angle of wrist 604, Figs. 11, paras [0100]-[0101]; adjusted maximum torque limit is “corrective force”; see also para [0110]; adjusted maximum torque limit is based on angle of wrist 604).
Regarding claim 26, Weir discloses the system of claim 20, wherein the processor (810) is configured to determine the corrective force also based on an angle at which the end effector is articulated relative to the elongate shaft (para [0110]; adjusted maximum torque limit is based on angle of wrist 604).
Regarding claim 27, Weir discloses the system of claim 20, further comprising a memory of a robotic surgical system storing a determination process therein (memory 812, para [0067]); wherein the processor determining the corrective force includes the processor executing the stored determination process (para [0067] and also paras [0099]-[0101]).
Regarding claim 28, Weir discloses the system of claim 20, wherein a robotic surgical system (surgical robot 54, Fig. 4) includes the processor, and a surgical tool (26, Fig. 5, para [0044]) configured to be releasably coupled to the robotic surgical system includes the elongate shaft, the end effector, and the rod (tools such as 26 include stapler of present invention as shown as 600, paras [0044]-[0045]).
Regarding claim 29, Weir discloses the system of claim 20, wherein the motor is a single motor (motor assembly 702 can be one motor for controlling all functions, para [0061]).
Regarding claim 30, Weir discloses the system of claim 20, wherein the motor comprises a plurality of motors (motor assembly 702 can be one or more, i.e, a plurality of motors 710, para [0061]) such that the processor is configured to determine the corrective force based on the force being provided by each of the plurality of motors (para [0099]; adjusted maximum torque can be adjusted based on parameters sensed from any or all of the motors).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,357,270. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for surgical systems that have processors to control the force of clamping of a surgical instrument with an end effector.  It is also noted that Weir teaches a cutting element (knife 616, Fig. 6B, para [0053]) configured to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771